Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 1 of 43




     EXHIBIT C




                                                                  Exhibit C
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 2 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 3 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 4 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 5 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 6 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 7 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 8 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 9 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 10 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 11 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 12 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 13 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 14 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 15 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 16 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 17 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 18 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 19 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 20 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 21 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 22 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 23 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 24 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 25 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 26 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 27 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 28 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 29 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 30 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 31 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 32 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 33 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 34 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 35 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 36 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 37 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 38 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 39 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 40 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 41 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 42 of 43
Case 4:19-cv-04117 Document 1-3 Filed on 10/22/19 in TXSD Page 43 of 43
